Case 6:20-cv-01702-PGB-LRH Document 28 Filed 12/10/20 Page 1 of 3 PageID 144




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


Modified Atmosphere Enterprises LLC,

              Plaintiff,                       Civil Action No.: 6:20-cv-01702-Orl-40LRH
v.

Fresh Express Brands Incorporated,

              Defendant,

and

Fresh Express Brands Incorporated,

              Counterclaimant,

v.

Modified Atmosphere Enterprises LLC,

              Counterclaim Defendant.



                 UNOPPOSED MOTION TO EXTEND THE DEADLINE
                   TO RESPOND TO COUNTERCLAIM (DKT. 27)

       Plaintiff Modified Atmosphere Enterprises LLC (“Modified”), through its undersigned

counsel and pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and with the consent of

Defendant, Fresh Express Brands Incorporated (“Fresh Express”), files this motion for an

additional 30-day extension of time for Plaintiff to answer, move, or otherwise respond to

Defendant’s Counterclaim (Dkt. 27) to January 22, 2021, and states as follows:

       1.     The Counterclaim was filed and served via CM/ECF on December 2, 2020.

Accordingly, Plaintiff’s response is currently due December 23, 2020.

       2.     However, to account for the upcoming holidays and other conflicts, Plaintiff’s
Case 6:20-cv-01702-PGB-LRH Document 28 Filed 12/10/20 Page 2 of 3 PageID 145




counsel needs additional time to evaluate the claims in the Counterclaim. Additionally, as set

forth in the parties’ motion of November 18, 2020 (Dkt. 25), the parties are conducting

settlement discussions and continue in this process, which would be further assisted with the

extension of the deadline to respond to the Counterclaim.

       3.      Plaintiff’s counsel has conferred with Defendant’s counsel pursuant to LR

3.01(g), and Defendant’s counsel has advised they do not oppose an additional 30-day extension

to respond to the Counterclaim.

                                   MEMORANDUM OF LAW

       Federal Rule of Civil Procedure 6(b) provides the Court discretion to grant extensions of

time for good cause. It has generally been noted that the granting of a motion for extension of

time is not an abuse of discretion where there is no prejudice to the opposing party, undue delay,

or adverse effect on the administration of justice. See e.g., Fisher v. Office of the State Attorney,
  th                                              th
13 Jud. Cir. Fla., 162 Fed. Appx. 937, 940 (11 Cir. 2006).

       WHEREFORE, Plaintiff, Modified Atmosphere Enterprises LLC, hereby respectfully

requests the Court enter an Order granting it an additional 30 days to respond to the

Counterclaim to and including January 22, 2021.

                                                       Respectfully submitted,

                                                       s/ Ryan T. Santurri
                                                       Florida Bar. No. 15698
                                                       E-Mail: rsanturri@allendyer.com
                                                       ALLEN, DYER, DOPPELT
                                                       + GILCHRIST, P.A.
                                                       255 S. Orange Ave., Suite 1401
                                                       Orlando, Florida 32801
                                                       Telephone:     (407) 841-2330
                                                       Facsimile:     (407) 841-2343

                                                       Robert R. Brunelli (pro hac vice)
                                                       rbrunelli@sheridanross.com


                                                  2
Case 6:20-cv-01702-PGB-LRH Document 28 Filed 12/10/20 Page 3 of 3 PageID 146




                                              Matthew C. Holohan (pro hac vice)
                                              mholohan@sheridanross.com
                                              Paul S. Cha (pro hac vice)
                                              pscha@sheridanross.com
                                              SHERIDAN ROSS P.C.
                                              1560 Broadway, Suite 1200
                                              Denver, CO 80202
                                              Telephone: 303-863-9700
                                              Facsimile:     303-863-0223

                                              Attorneys for Plaintiff

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 10, 2020, I electronically filed the foregoing
using the Case Management/Electronic Case Filing ("CM/ECF") system, which will send a
Notice of Electronic Filing to the following CM/ECF participants:

      James Edward Cheek, III, Esq.
      Winderweedle, Haines, Ward and
      Woodman, P.A.
      329 Park Ave North, 2nd Floor
      Winter Park, FL 32789
      tcheek@whww.com

                                              /s/ Ryan T. Santurri
                                              Ryan T. Santurri




                                          3
